DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/11/2021 without traverse of Group I, claims 1-10 for further examination. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/05/2020 is being considered by the examiner.

Drawings
5.	The drawings are objected to because of the following informalities: 
Paragraphs [0029] & [0030], disclose “side walls 22” wherein reference character 22 is not disclosed in the corresponding figures.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 7 recites the limitation “the hopper”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the hopper” as the “bin” recited in line 3. To correct this problem, amend line 7 to recite “the bin”.
As regards to claim 1, line 14 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 7, line 7 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
As regards to claim 10, line 1 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 10 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-10 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,209,808) hereinafter Anderson.
	As regards to claim 1, Anderson discloses an apparatus for spreading particulate material (fig 1; clm 1), comprising: 
a hopper 20 for holding particulate material (col 3, ln 57-67; fig 1; clm 1); 
a rotating disc 10, 12, for broadcasting the particulate material to a ground surface (col 3, ln 57-67; fig 1; clm 1); 
a conveyor 4 for conveying the particulate material in a particulate material path from the hopper 20 to the rotating disc 10, 12 (col 3, ln 57-col 4, ln 24; fig 1; clm 1); and, 
a plurality of sluices (defined in funnel units 6 & 8 by vanes 42) situated in the particulate material path between the hopper 20 and the rotating disc 10, 12, each sluice receiving a portion of the particulate material and delivering the portion of particulate material to a radial and/or angular position on the rotating disc 10, 12,, at least one of the sluices (defined in funnel units 6 & 8 by vanes 42) independently moveable to adjust the radial and/or angular position on the rotating disc 10, 12, to which the portion of particulate material from the at least one independently moveable sluice is delivered, each sluice comprising substantially vertically oriented side walls 
As regards to claim 2, Anderson discloses an apparatus (fig 1; clm 1), wherein each of the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) is independently moveable via respective bolts 48 to adjust the radial positions on the rotating disc 10, 12, to which the portions of particulate material from the independently moveable sluices (defined in funnel units 6 & 8 by vanes 42) are delivered (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13). 
As regards to claim 3, Anderson discloses an apparatus (fig 1; clm 1), wherein the rotating disc 10, 12, comprises first and second rotating discs 10, 12, and the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) comprises first and second sets 6, 8, of sluices (defined in funnel units 6 & 8 by vanes 42), the first set of sluices 6 (defined in funnel unit 6 by vanes 42) delivering the particulate material to the first rotating disc 10 and the second set of sluices 8 (defined in funnel unit 8 by vanes 42) delivering the particulate material to the second rotating disc 12 (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13).
As regards to claim 4, Anderson discloses an apparatus (fig 1; clm 1), wherein the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) comprises at least four 
As regards to claim 5, Anderson discloses an apparatus (fig 1; clm 1), wherein the open first end 30 is at a top of the sluice (defined in funnel units 6 & 8 by vanes 42) (col 3, ln 57-col 4, ln 59; fig 1-2). 
As regards to claim 6, Anderson discloses an apparatus (fig 1; clm 1), wherein the sluices (defined in funnel units 6 & 8 by vanes 42) are independently moveable via respective bolts 48 to adjust at least the radial position on the rotating disc 10, 12, to which the portion of particulate material is delivered (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13). 
As regards to claim 7, Anderson discloses an apparatus (fig 1; clm 1), further comprising one or more crankable adjusting bolts 48 for moving the sluices (defined in funnel units 6 & 8 by vanes 42) (col 3, ln 57-col 4, ln 59; fig 1-2). 
As regards to claim 8, Anderson discloses an apparatus (fig 1; clm 1), wherein: the sluices (defined in funnel units 6 & 8 by vanes 42) are disposed transversely to one another to form a series of parallel cavities/channels/passages (see fig 1-2) (col 3, ln 57-col 4, ln 59; fig 1-2); 
each of the sluices (defined in funnel units 6 & 8 by vanes 42) is independently moveable via respective bolts 48 to adjust the radial positions on the rotating disc 10, 12, to which the portions of particulate material from the independently moveable sluices (defined in funnel units 6 & 8 by vanes 42) are delivered (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13); 

the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) comprises an elongated securing bolt 48 that passes through the aligned elongated slots 46 in the side walls (walls of box 22) so that each of the sluices (defined in funnel units 6 & 8 by vanes 42) rests on the elongated securing bolt 48, each of the sluices (defined in funnel units 6 & 8 by vanes 42) independently translatable on the elongated securing bolt 48 when not secured by the securing bolt 48 and not translatable when secured by the securing bolt 48 (col 3, ln 57-col 4, ln 59; fig 1-2). 
As regards to claim 9, Anderson discloses an apparatus (fig 1; clm 1), wherein the elongated securing bolt 48 comprises a threaded rod and one or more nuts 49, wherein tightening the one or more nuts 49 on the rod immobilizes the sluices (defined in funnel units 6 & 8 by vanes 42) and loosening the one or more nuts 49 on the rod permits the sluices (defined in funnel units 6 & 8 by vanes 42) to translate on the rod (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2). 
As regards to claim 10, Anderson discloses an apparatus (fig 1; clm 1), wherein the substantially vertically oriented side walls (walls of box 22) of each sluice (defined in funnel units 6 & 8 by vanes 42) are not common with any of the other sluices (defined in funnel units 6 & 8 by vanes 42) (col 3, ln 57-col 4, ln 59; fig 1-2).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717